[Cite as In re S.B.J. v. Connolly, 2021-Ohio-1161.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                   IN THE MATTER OF S.B.J., JENNIFER JONES,

                                          Plaintiff-Appellant,

                                                      v.

                                      PATRICK CONNOLLY,

                                         Defendant-Appellee.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 20 MA 0010


                                 Civil Appeal from the
            Court of Common Pleas of Mahoning County, Ohio, Juvenile Division
                         Case Nos. 2006 JI 0705, 2018 JC 930

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.


 Atty. David Engler, Engler Law Firm, 181 Elm Road, N.E., Warren, Ohio 44483, for
 Plaintiff-Appellant and

 Atty. James Lanzo, 4126 Youngstown-Poland Road, Youngstown, Ohio 44514, for
 Defendant-Appellee.
                                                                                       –2–


                                   Dated: March 30, 2021


 D’Apolito, J.

          {¶1}   Appellant, Jennifer Jones (“Mother”), appeals from the December 2, 2019
judgment of the Mahoning County Court of Common Pleas, Juvenile Division, finding no
change in circumstances. On appeal, Mother asserts the juvenile court erred by not
finding a change in circumstances; by ordering only a “limited” investigation from the
guardian ad litem (“GAL”) and prohibiting counsel from cross-examining the GAL; and by
specifically stating that her allegations were “delusional.” Finding no reversible error, we
affirm.

                           FACTS AND PROCEDURAL HISTORY

          {¶2}   This matter began on July 18, 2006 with an order establishing parentage
between Appellee, Patrick Connolly (“Father”), and S.B.J. (“minor child”), d.o.b. March
25, 2006. On September 20, 2006, Father filed a complaint for transfer of custody, or in
the alternative, for a shared parenting plan. A GAL was appointed for the minor child.
Following a hearing, Father was granted companionship and ordered to pay child support.
          {¶3}   The parties submitted a shared parenting plan on March 19, 2008,
designating, inter alia, Mother residential parent for school purposes. Following a hearing
before the magistrate, the juvenile court adopted the shared parenting agreement, finding
it to be in the best interest of the minor child. On August 31, 2011, the parties filed an
agreed motion to modify the shared parenting plan, designating Father residential parent
for school purposes. The court adopted the change in parental designation.
          {¶4}   On October 21, 2014, Father filed a motion to modify the shared parenting
plan/motion to modify child support. The magistrate heard from the parties and modified
the shared parenting plan to reflect the parties’ recent agreement regarding parenting
time and holidays. The court also later granted Father’s motion to modify child support.
          {¶5}   On June 15, 2016, Mother filed a motion to reallocate parental rights and
responsibilities alleging that the minor child has emotional problems which have become
worse by living with Father. Father filed an opposition. On August 11, 2016, Father filed
a motion to modify the medical and child support obligation. In response, Mother filed a


Case No. 20 MA 0010
                                                                                     –3–


motion to increase child support. On January 25, 2017, Mother filed an amended motion
for reallocation/amended motion to increase child support.         The GAL filed a report
recommending that the shared parenting plan remain unchanged. The matters were
heard before the magistrate. On April 28, 2017, the magistrate filed a decision finding no
change in circumstances and recommended overruling Mother’s motions and granting
Father’s motions.
       {¶6}   On May 4, 2017, Father filed a motion to terminate shared parenting/motion
for psychological evaluation/motion for custody. Father also filed an objection to the
magistrate’s decision alleging that the magistrate miscalculated the child support
deviation for shared parenting time. Mother also filed an objection. The juvenile court
adopted the magistrate’s decision.
       {¶7}   On June 6, 2018, Mahoning County Children Services Board (“MCCSB”)
intervened due to allegations that the minor child was emotionally and mentally abused.
Thereafter, Mother filed a motion for change of parental rights.
       {¶8}   The parties obtained psychological evaluations from the Forensic
Psychiatric Center of NE Ohio. Mother was diagnosed with delusional disorder. The
court conducted an in-camera interview with the minor child on July 31, 2018. The GAL
filed an amended report recommending that Mother’s companionship time continue.
       {¶9}   On August 10, 2018, MCCSB filed an ex parte complaint alleging that the
minor child appears to be a dependent child pursuant to R.C. 2151.04(C). A MCCSB
caseworker recommended that custody be granted to Father with an order of protective
supervision. The juvenile court overruled the ex parte complaint, ordered that the minor
child be returned to Father pursuant to the shared parenting plan, and granted supervised
visitation to Mother.
       {¶10} Father filed another motion to terminate child support on October 11, 2018.
Following a hearing, the juvenile court found the minor child to be a dependent child,
granted Father’s motion to terminate child support, ordered that his payments be held in
escrow, and ordered expanded visitation to Mother. The parties agreed to continue
following a shared parenting plan with Father as residential and custodial parent.
       {¶11} On January 22, 2019, Mother filed a motion requesting the juvenile court to
modify Father’s child support obligation. On May 10, 2019, Mother filed a motion to



Case No. 20 MA 0010
                                                                                     –4–


terminate current companionship schedule and restore her as residential parent as well
as emergency motions to place the minor child with her and for an in-camera interview
with the minor child. The court set hearing dates and granted the emergency motion for
an in-camera interview. However, on June 13, 2019, the court found Mother failed to
comply with previous orders and dismissed her motions, cancelled the change of
placement hearing, and cancelled the interview.
       {¶12} On June 28, 2019, Mother filed renewed requests to terminate the current
companionship schedule and restore her as residential parent, to immediately place the
minor child with her, and to have an in-camera interview conducted. Mother alleged a
change in circumstances and claimed the minor child wishes to reside with her. Following
a hearing regarding modification of child support, the juvenile court decreased Mother’s
arrearage.
       {¶13} A hearing was held on November 19, 2019. Mother claimed the minor
child’s medical, physical, and emotional needs are not being met by Father. Father
denied neglecting or abusing the minor child physically or emotionally. Father also denied
making disparaging remarks about Mother. David Noll, a psychotherapist and licensed
independent social worker, testified that the minor child has made conflicting statements
about both parents during counseling. Noll did not find any evidence that the minor child
had been neglected or abused by Father. The juvenile court directed the GAL to do a
limited investigation.
       {¶14} On November 22, 2019, the parties filed written closing arguments as to
whether there has been a change in circumstances since the prior decree. On December
2, 2019, the juvenile court found no change in circumstances and denied Mother’s
motions.
       {¶15} Mother filed a timely notice of appeal and raises three assignments of error.

                           ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED IN NOT FINDING A CHANGE OF
       CIRCUMSTANCES AS REQUIRED BY DAVIS V. FLICKENGER (1997),
       77 OHIO ST.3D 415.




Case No. 20 MA 0010
                                                                                          –5–


      The juvenile court exercises its jurisdiction in child custody matters in
      accordance with R.C. 3109.04. R.C. 2151.23(F)(1). In determining a motion
      for reallocation of parental rights, R.C. 3109.04(E)(1)(a) provides:

      The court shall not modify a prior decree allocating parental rights and
      responsibilities for the care of children unless it finds, based on facts that
      have arisen since the prior decree or that were unknown to the court at the
      time of the prior decree, that a change has occurred in the circumstances
      of the child, the child’s residential parent, or either of the parents subject to
      a shared parenting decree, and that the modification is necessary to serve
      the best interest of the child. In applying these standards, the court shall
      retain the residential parent designated by the prior decree or the prior
      shared parenting decree, unless a modification is in the best interest of the
      child and one of the following applies:

      [(i) The residential parent agrees to a change in the residential parent or
      both parents under a shared parenting decree agree to a change in the
      designation of residential parent.

      (ii) The child, with the consent of the residential parent or of both parents
      under a shared parenting decree, has been integrated into the family of the
      person seeking to become the residential parent.]

      (iii) The harm likely to be caused by a change of environment is outweighed
      by the advantages of the change of environment to the child.

      Pursuant to the statute, in order for a court to reallocate parental rights and
      responsibilities and change the residential parent, the trial court is required
      to find that: (1) a change in circumstances has occurred since the prior
      custody order; (2) the change in custody is in the child’s best interests; and
      (3) the benefits of the change in custody outweigh the harm caused by the
      change. Miller v. Miller, 7th Dist. Jefferson No. 18 JE 0007, 2018-Ohio-
      4018, ¶ 16, citing Vella v. Vella, 7th Dist. Jefferson No. 10-JE-7, 2011-Ohio-



Case No. 20 MA 0010
                                                                                       –6–


      1182, ¶ 23. Additionally, R.C. 3109.04(E)(1)(a) creates a rebuttable
      presumption that retaining the residential parent designated by the prior
      decree is in the child’s best interest. Rohrbaugh v. Rohrbaugh, 136 Ohio
      App.3d 599, 604, 737 N.E.2d 551 (7th Dist.2000).

      R.C. 3109.04(F)(1) sets forth a non-exclusive list of factors to be considered
      in determining the best interest of the child. * * *

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers pursuant to division
      (B) of this section regarding the child’s wishes and concerns as to the
      allocation of parental rights and responsibilities concerning the child, the
      wishes and concerns of the child, as expressed to the court;

      (c) The child’s interaction and interrelationship with the child’s parents,
      siblings, and any other person who may significantly affect the child’s best
      interest;

      (d) The child’s adjustment to the child’s home, school, and community;

      [(e) The mental and physical health of all persons involved in the situation;

      (f) The parent more likely to honor and facilitate court-approved parenting
      time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support payments,
      including all arrearages, that are required of that parent pursuant to a child
      support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to any criminal offense
      * * *;




Case No. 20 MA 0010
                                                                                         –7–


      (i) Whether the residential parent or one of the parents subject to a shared
      parenting decree has continuously and willfully denied the other parent’s
      right to parenting time in accordance with an order of the court;]

      (j) Whether either parent has established a residence, or is planning to
      establish a residence, outside this state.

      A determination of legal custody by the juvenile court will only be reversed
      for an abuse of discretion. In re C.A.C.J., 7th Dist. Belmont No. 18 BE 0010,
      2018-Ohio-4501, ¶ 7, citing Davis v. Flickinger, 77 Ohio St.3d 415, 418,
      421, 674 N.E.2d 1159 (1997). The term abuse of discretion “connotes more
      than an error of law or judgment; it implies that the court’s attitude is
      unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5
      Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      As “(c)ustody issues are some of the most difficult and agonizing decisions
      a trial judge must make,” the trial court is given “wide latitude in considering
      all the evidence.” Davis at 418. We must presume that the trial court’s
      findings are correct because the trial court is “best able to view the
      witnesses and observe their demeanor, gestures and voice inflections, and
      use these observations in weighing the credibility of the proffered
      testimony.” Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461
      N.E.2d 1273 (1984). Therefore, deferential review in a child custody
      determination is especially crucial “where there may be much eviden[ce] in
      the parties’ demeanor and attitude that does not translate to the record
      well.” Davis at 419.

Matter of C.R.W., 7th Dist. Jefferson No. 19 JE 0002, 2019-Ohio-2642, ¶ 28-32.

      {¶16} In this case, Psychotherapist Noll, Mother, and Father testified at the
November 19, 2019 hearing.
      {¶17} Noll testified on direct examination as to Mother’s accusations as well as
his conversations with the minor child. Noll stated, “I didn’t think that anything I was
hearing [from Mother] rose to abuse or neglect in the sense that required me to make * *


Case No. 20 MA 0010
                                                                                          –8–


* a mandatory report” with MCCSB. (11/19/2019 Hearing T.p., p. 30). Regarding the
previous 11 meetings he had with the minor child, Noll could not form an opinion as to
whether or not the child was being coached to say certain things by either parent. (Id. at
32). Noll could not offer anything that would be considered a fact or anything that he
thought would be helpful to the juvenile court. (Id. at 36).
       {¶18} On cross-examination, Noll conceded that he had formed no opinion in this
matter. (Id. at 42). Noll further indicated that the minor child was not a “fragile child” and
that he did not believe either parent was exercising influence over the minor child in an
“insidious way.” (Id. at 43).
       {¶19} On re-direct examination, Noll did not believe the minor child has any
“mental health issue.” (Id. at 48). For insurance purposes and after seeing the minor
child, Noll made a determination of “adjustment disorder diagnosis unspecified.” (Id. at
52). Noll explained that “adjustment disorders” occur when something is “different and
typically short term.” (Id. at 53). Noll stated an “adjustment disorder unspecified, for
instance, [is when someone] this morning * * * didn’t take the garbage out, and forgot.”
(Id. at 52). Noll continued to explain that “[a]djustment disorders are - - don’t meet criteria
for like major depressive disorder, anxiety disorder, generalized anxiety disorder, bipolar
disorder.” (Id. at 53).
       {¶20} Mother testified on direct examination that she had brought these motions
because she was concerned about the minor child’s safety. (Id. at 101). Mother claimed
Father monitors the minor child’s conversations with her as well as visitation. (Id. at 102-
104). Mother also alleged physical abuse of the minor child by Father. (Id. at 105-106).
Mother testified regarding various journals allegedly written by the minor child revealing
his fear of abuse; allegations that Father coached and forced him to lie; his wishes to
reside with Mother; and that “everything [Mother] said is correct.”          (Id. at 106-111;
Plaintiff’s Exhibits 1-4). Mother said she “encouraged [the minor child] to express his
feelings and his concerns.” (Id. at 111). Mother questioned Father’s parenting because
he did not think it was necessary to seek medical attention for the minor child after the
boy struck his head on a mat during a wrestling match. (Id. at 111-119). Mother does
not feel that Father is addressing their son’s “emotional needs” and is concerned for his
“physical well-being.” (Id. at 121-122).



Case No. 20 MA 0010
                                                                                          –9–


       {¶21} On cross-examination, Mother testified that the minor child is a good, “A, B”
student. (Id. at 129). Mother also said the minor child is “very popular” with lots of friends,
is a well-adjusted kid, and “handles stress quite well.” (Id. at 132-133).
       {¶22} Father testified on direct examination that he restricted the minor child’s
Xbox use because the child copied someone’s math homework and lied about it. (Id. at
95-96). Father said he did not know the minor child was seeing Noll. (Id. at 96).
Regarding Mother’s visitation, Father stated that Mother gets “at least two weekends” per
month. (Id. at 97).
       {¶23} On cross-examination, Father testified as to Plaintiff’s exhibits, the
handwritten notes allegedly written by the minor child. Father did not recognize the
handwriting to be that of the minor child. (Id. at 56-58, 82). Father said he never made
“disparaging” remarks about Mother. (Id. at 62). Father indicated that the minor child has
expressed “fear of his mother” to him. (Id. at 71). Regarding the allegation of “coaching”
the minor child, Father said it is “not a concern” because “[t]hat doesn’t happen.” (Id. at
76). Father tells the minor child to “tell the truth.” (Id.) Father denied having the minor
child install malware on Mother’s computer. (Id. at 85-86). Father does not believe the
minor child needs to continue counseling with Noll. (Id. at 86). Father believes Mother
has a “mental illness” but has not “directly” shared that opinion with the minor child. (Id.
at 87). Father indicated the minor child is “worried” that Mother will move to Las Vegas.
(Id. at 88-89).
       {¶24} On re-direct examination, Father testified he has not noticed any “adverse
changes” in the minor child’s life. (Id. at 160). Father described his son as “[h]appy,”
“outgoing, talkative,” “popular,” “has friends,” and is involved in “wrestling” and “football.”
(Id. at 160-161).
       {¶25} The foregoing testimony collectively establishes that the minor child is doing
well in Father’s home. The minor child is intelligent, receives good grades and does well
in school, is popular, has lots of friends, plays sports, and is well-adjusted. Accordingly,
the juvenile court did not abuse its discretion in finding no change in circumstances so as
to warrant a modification of parental rights and responsibilities and, thus, was not required
to proceed to a best interest analysis. Matter of C.R.W., supra, at ¶ 28-32; In re V.L.M.,
7th Dist. Mahoning No. 10 MA 82, 2011-Ohio-6641, ¶ 2. The court’s decision is not



Case No. 20 MA 0010
                                                                                           – 10 –


against the manifest weight of the evidence. In re C.A.C.J., 7th Dist. Belmont No. 18 BE
0010, 2018-Ohio-4501, ¶ 1.
       {¶26} Mother’s first assignment of error is without merit.

                            ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED BY ORDERING ONLY A “LIMITED”
       INVESTIGATION FROM THE GUARDIAN AD LITEM AND PROHIBITING
       COUNSEL FROM CROSS-EXAMINING THE GUARDIAN AD LITEM.

       {¶27} Regarding the claims made in this assignment of error, Mother did not
object below.

       “An appellant’s failure to object at trial waives all but plain error.” Fearer v.
       Humility of Mary Health Partners, 7th Dist. No. 06 MA 84, 2008-Ohio-1181,
       2008 WL 697761, ¶ 119. Plain error is present when “there is an obvious
       deviation from a legal rule that affected the defendant’s substantial rights by
       influencing the outcome of the proceedings.” In re T.J.W., 7th Dist. No. 13
       JE 12, 13 JE 13, 13 JE 14, 2014-Ohio-4419, 2014 WL 4959150, ¶ 11. Plain
       error review is not favored in civil cases and should only be used in the
       “extremely rare case involving exceptional circumstance where error, to
       which no objection was made at the trial court, seriously affects the basic
       fairness, integrity, or public reputation of the judicial process, thereby
       challenging the legitimacy of the underlying judicial process itself.” Kirin v.
       Kirin, 7th Dist. No. 08 MA 243, 2011-Ohio-663, 2011 WL 497080, ¶ 19,
       quoting Goldfuss v. Davidson, 79 Ohio St.3d 116, 679 N.E.2d 1099 (1997),
       at paragraph one of the syllabus.

Andes v. Winland, 7th Dist. Belmont Nos. 15 BE 0060 and 15 BE 0080, 2017-Ohio-766,
¶ 45.

       {¶28} “Ordinarily, a GAL’s report is not considered evidence, but is merely
submitted as additional information for the court’s consideration, similar to a pre-sentence




Case No. 20 MA 0010
                                                                                           – 11 –


investigation report in a criminal proceeding.” Matter of R.J.E., 11th Dist. Portage No.
2016-P-0025, 2017-Ohio-886, ¶ 43.
       {¶29} Mother’s main argument centering around the general proposition that a
testifying witness is subject to cross-examination is correct. In support of her position,
Mother cites to several cases involving the following: termination of parental rights;
violation of Rules of Superintendence; writ of mandamus; instances where a GAL did not
attend a hearing and/or submit a report; a matter where a court failed to hold a hearing in
a contempt proceeding; and where a GAL actually testified. See In re Hoffman, 97 Ohio
St.3d 92, 2002-Ohio-5368; Allen v. Allen, 11th Dist. Trumbull No. 2009-T-0070, 2010-
Ohio-475; Schill v. Schill, 11th Dist. Geauga No. 2002-G-2465, 2004-Ohio-5114; In re
Gruber, 11th Dist. Trumbull No. 2007-T-0001, 2007-Ohio-3188; In re Seitz, 11th Dist.
Trumbull No. 2002-T-0097, 2003-Ohio-5218; Burnip v. Nickerson, 7th Dist. Columbiana
No. 07-CO-42, 2008-Ohio-5052; Kelley v. Kelley, 175 P.3d 400, 2007 OK 100
(Okla.2007).
       {¶30} In the case at bar, the GAL did not testify under oath. Rather, the juvenile
court took testimony from Psychotherapist Noll, Mother, and Father, who were all subject
to cross-examination. The basis for the court’s order of a limited investigation appears to
be the bifurcation of the hearing on changing circumstances from a potential hearing on
the best interest of the child. At the conclusion of the case, after both sides rested, the
court stated the following:

       Okay. As to this portion of the hearing, the Rules of Evidence do not apply.
       This is a guardian ad litem report. This is specifically excluded. I’m also - - I
       have not placed you [the GAL] under oath and I am not going to have you
       submit to cross examination by the parties. I told you for the limited purpose
       I wanted to know the present circumstance of the child’s physical, mental,
       psychological conditions. So that’s what I am interested in today.

       Is this child suffering? Has he been the victim of abuse and still being
       abused? Is he suffering neglect? Is he falling into dependency?

(11/19/2019 Hearing T.p., p. 175-176).



Case No. 20 MA 0010
                                                                                        – 12 –


       {¶31} Regarding the oral report, the GAL said, “I do not believe that [the minor
child] has been abused, neglected or is dependent. I believe his condition is the same as
it was when we last left court on or about December 13, 2018.” (Id. at 176). The GAL
opined there is “no emergency” for the minor child. (Id.)
       {¶32} There is nothing about the GAL’s limited investigation or oral report that
“seriously affects the basic fairness, integrity, or public reputation of the judicial process,
thereby challenging the legitimacy of the underlying judicial process itself.” Andes, supra,
at ¶ 45. Notwithstanding the GAL’s limited investigation or oral report, no change in
circumstances was established by the collective testimony of Psychotherapist Noll,
Mother, and Father, as addressed in Mother’s first assignment of error. Based on the
facts presented in this case, the juvenile court did not commit plain error. Id.
       {¶33} Mother’s second assignment of error is without merit.

                             ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED SPECIFICALLY IN STATING THAT THE
       APPELLANT/MOTHER’S             ALLEGATIONS          WERE      “DELUSIONAL”
       SINCE THE MINOR CHILD HAD WRITTEN STATEMENTS, AND THERE
       WAS NO EVIDENCE INTRODUCED AT THE HEARING THAT WOULD
       HAVE PERMITTED THE JUDGE TO MAKE SUCH AN INCENDIARY
       PSYCHOLOGICAL STATEMENT OF FACT.

       {¶34} Mother seems to allege that the juvenile court should have appointed a
psychiatric expert to evaluate her mental health, a claim never raised below and thus
deemed waived on appeal. See Gonzalez v. Perez, 7th Dist. Carroll No. 13 CA 893,
2015-Ohio-1282, ¶ 17; see also In re Shaeffer Children, 85 Ohio App.3d 683, 691 (3rd
Dist.1993) (due process does not require the appointment of a psychiatric expert in every
permanent custody proceeding where a parent’s mental health is made an issue).
       {¶35} Regarding the use of the adjective, “delusional,” Mother testified on cross-
examination as follows:

       [QUESTION] Are you aware of the impressions, the diagnoses of Dr.
       Thorne, relating to the 2018 psychological evaluation ordered by this court?


Case No. 20 MA 0010
                                                                                      – 13 –


      [ANSWER] I never saw anything official. I know what Dr. Thorne said when
      he came to court that day. And he seems to think that I’m delusional
      because [Father] coaches [the minor child] what to say.

      [QUESTION] And in addition to the delusional disorder from which Dr.
      Thorne believes you suffer, are you aware he also - - in addition to the PTSD
      that you had admitted to suffering from, are you aware that he believed you
      exhibited signs of paranoia, psychological pain, anxiety and depression?

      [ANSWER] That was never conveyed to me, but I could see why he would
      think I’m delusional for certain.

(11/19/2019 Hearing T.p., p. 141).

      {¶36} On re-cross examination, Mother testified:

      [QUESTION] Your testimony is that you believe that my client manufactured
      stories to tell your son to tell you so that you would seem delusional to a
      psychologist?

      [ANSWER] Yes.

      [QUESTION] And how often did this happen?

      [ANSWER] Last summer.

      [QUESTION] Last summer?

      [ANSWER] Prior to CPS getting involved and my son getting taken off of
      me, yes.

      [QUESTION] So prior to your son getting involved, my client made up a
      story and told your son this story?

      [ANSWER] He creates stories.




Case No. 20 MA 0010
                                                                                     – 14 –


      [QUESTION] I’m sorry, created a story. Relayed the story to your son to tell
      you so that you would tell it to someone else so that you would seem
      delusional to that person?

      [ANSWER] Yes.

(11/19/2019 Hearing T.p., p. 144).

      {¶37} Thus, the “delusional” reference and Dr. Thorne’s diagnosis came up
through Mother’s own testimony. In addition to her testimony, the record reveals the
parties obtained psychological evaluations from the Forensic Psychiatric Center of NE
Ohio in which Mother was diagnosed with delusional disorder. Following the November
19, 2019 hearing, the juvenile court found no change in circumstances and denied
Mother’s motions. The court specifically stated, “Mother’s allegations in these latest
motions are of the same nature as her previous unfounded, delusional allegations she
made against Father.” (12/2/2019 Judgment Entry, p. 3). Based on the facts presented
and the record before us, the juvenile court did not commit reversible error by using the
“delusional” adjective to describe Mother’s allegations against Father.
      {¶38} Mother’s third assignment of error is without merit.

                                     CONCLUSION

      {¶39} For the foregoing reasons, Mother’s assignments of error are not well-taken.
The judgment of the Mahoning County Court of Common Pleas, Juvenile Division,
denying Mother’s motions and finding no change in circumstances is affirmed.




Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 20 MA 0010
[Cite as In re S.B.J. v. Connolly, 2021-Ohio-1161.]




          For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Mahoning County, Ohio, Juvenile Division, is affirmed.
 Costs to be taxed against the Appellant.
          A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                         NOTICE TO COUNSEL

          This document constitutes a final judgment entry.